OMAN, Judge, specially concurring. I concur in the opinion authored by Chief Judge SPIESS and concurred in by Judge, HENDLEY, but I do so reluctantly as to that portion thereof relating to the City of Albuquerque. I concur in that portion of the opinion solely because of the decision in Clodfelter v. Reynolds, 68 N.M. 61, 358 P.2d 626 (1961), which I believed to be in error, insofar as it holds that a “transcript of proceedings” may properly become a part of the record on appeal absent compliance with Supreme Court Rule 13(4), (5), (6), (7) and (8) [§ 21-2-1(13) (4) (5) (6) (7) & (8), N.M.S.A.1953], However, since the New Mexico Supreme Court did so hold in the Clodfelter case, I feel constrained to accept the holding and that court’s construction of its own rule. However, for the sake of consistency and for the purpose of giving effect to what I consider the clear intent of Supreme Court Rule 13 [§ 21-2-1(13), N.M.S.A.1953], I hope the Supreme Court reconsiders the construction placed on this rule and Supreme Court Rule 16(4) [§ 21-2-1(16) (4), N.M.S.A.1953] in the Clodfelter case. It appears obvious to me that Rule 13 contemplates a “transcript of proceedings” — ■ such testimony, objections, rulings, exhibits, and proceedings as are presented at the trial and as are called for by the praecipes of the parties — shall be brought into the record by a “bill of exceptions.” A “transcript of proceedings” may become a “bill of exceptions” and “be thereupon filed as a part of the record,” only when “[t]he judge who tried the cause, or any other district judge by him, or by the Chief Justice, by order, designated, or any judge sitting for the trial judge,” shall have attached to the “transcript of proceedings,” “after making such additions and corrections as may be proper,” “his certificate of settling and signing the same [transcript of proceedings] as a bill of exceptions.” A “bill of exceptions” is defined in Black’s Law Dictionary, 207 (4th Ed.1951) as: “A formal statement in writing of the objections or exceptions taken by a party during the trial of a cause to the decisions, rulings, or instructions of the trial judge, stating the objection, with the facts and circumstances on which it is founded, and, in order to attest its accuracy, signed and sealed by the judge; the object being to put the controverted rulings or decisions upon the record for the information of the appellate court.” [Emphasis added] In Bouvier’s Law Dictionary, 348 (3rd Rev.1914) a “bill of exceptions” is defined as: “A written statement of objections to the decision of a court upon a point of law, made by a party to the cause, and properly certified by the judge or court •who made the decision. * * * “The bill must be signed by the judge or a majority of the judges who tried the cause; * * * upon notice of time and place when and where it is to be done; * * * “Allowing and signing a bill of exceptions is a judicial act * * *; consent of counsel will not give validity; * * " [Emphasis added] See also, State v. Upton, 60 N.M. 205, 290 P.2d 440 (1955); State v. Edwards, 54 N.M. 189, 217 P.2d 854 (1950); Martin v. New York Life Insurance Co., 30 N.M. 400, 234 P. 673 (1925) ; State v. Wright, 28 N.M. 411, 213 P. 1029 (1923); Eaton v. First Nat’l. Bank of Dalhart, Tex., 23 N.M. 687, 170 P. 45 (1918) ; Cox v. Douglas Candy Co., 22 N.M. 410, 163 P. 251 (1917); Mundy v. Irwin, 19 N.M. 170, 141 P. 877 (1914) ; Palmer v. Allen, 18 N.M. 237, 135 P. 1173 (1913); Oliver Typewriter Co. v. Burtner & Ramsey, 17 N.M. 354, 128 P. 62 (1912); Street v. Smith, 15 N.M. 95, 103 P. 644 (1909) ; Wheeler v. Fick, 4 N.M. (Gild.) 303, 13 P. 217 (1887) ; Blackburn v. Ford, 223 Ark. 524, 267 S.W.2d 519 (1954); Hayes v. U.S. Materials Co., 228 Ill.App. 286 (1923) ; Roberts v. Jones, 148 Mo. 368, 49 S.W. 985 (1899) ; Minard v. Gardner, 24 S.D. 404, 123 N.W. 855 (1909); Turner v. Smith, 143 Va. 206, 129 S.E. 367 (1925) ; 4 Am.Jur.2d, Appeal and Error §§ 411, 417, 418-421, 439, 440, 444-448 (1962); 4A C.J.S., Appeal and Error §§ 802-806, 840-845 (1957), and particularly §§ 842(b) and 844 and cases cited thereunder. Supreme Court Rule 16(4), supra, provides that a motion to strike a “bill of exceptions” will not be granted, except upon a showing, satisfactory to the court, of prejudice to the moving party, or that the ends of justice require the granting thereof. This is the rule relied upon by the court for the refusal to strike the “transcript of proceedings” in the Clodfelter case. However, in that case the court referred to the transcript as an uncertified “bill of exceptions.” It is my understanding of the law that there is no such thing in New Mexico as a “bill of exceptions” in the absence of the judge’s certificate as to the verity or authenticity thereof. A “transcript of proceedings,” a “statement of proceedings,” or a “statement of facts and proceedings” may be filed of record upon the approval and certificate of the judge settling the same as a “bill of exceptions.” Supreme Court Rule 13, supra. Until it is so certified and filed of record, it is, as referred to in the foregoing opinion of this court, at most a “purported bill of exceptions.” To now consider on appeal a “transcript of proceedings,” which has never become a “bill of exceptions” and never a part of the record, is to disregard the many pronouncements by the Supreme Court of New Mexico and by this court that matters not properly a part of the record will not be considered on appeal. For the reasons stated, I concur in the opinion as to the disposition of the City’s motion only because of the decision in Clodfelter v. Reynolds, supra, which, insofar as here material, I consider to be an incorrect construction of Supreme Court Rule 13, supra, and an incorrect application of Supreme Court Rule 16(4), supra.